UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7168


RICHARD JOSEPH RAMSEY,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Respondent - Appellee,

          and


UNITED STATES COURT OF APPEALS FOR THE ARMED
FORCES,

                                                          Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-hc-02187-D)


Submitted:   December 13, 2007         Decided:     December 19, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Joseph Ramsey, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Joseph Ramsey, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition and subsequent Fed. R. Civ. P. 59(e) motion for

reconsideration.       We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Ramsey v. Stansberry, No. 5:06-hc-02187-D

(E.D.N.C. July 18, 2007).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid    the

decisional process.



                                                                      AFFIRMED




                                    - 2 -